
	
		II
		110th CONGRESS
		2d Session
		S. 3650
		IN THE SENATE OF THE UNITED STATES
		
			September 29
			 (legislative day, September 17), 2008
			Ms. Murkowski (for
			 herself and Mr. Stevens) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To resolve the claims of the Bering Straits Native
		  Corporation and the State of Alaska to land adjacent to Salmon Lake in the
		  State of Alaska and to provide for the conveyance to the Bering Straits Native
		  Corporation of certain other public land in partial satisfaction of the land
		  entitlement of the Corporation under the Alaska Native Claims Settlement
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Salmon Lake Land Selection Resolution
			 Act.
		2.Findings;
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)Salmon Lake and
			 the water upstream and downstream from Salmon Lake contain important fisheries
			 resources of significance to Alaska Natives in the Bering Straits Region and
			 other residents of the State of Alaska;
				(2)certain land
			 adjacent to Salmon Lake on the Seward Peninsula within the Bering Straits
			 Region contains archaeological and cultural resources of significance to Alaska
			 Natives in the Bering Straits Region, other residents of the State, and the
			 citizens of the United States;
				(3)land adjacent to
			 Salmon Lake on the Seward Peninsula within the Bering Straits Region offers,
			 and is suitable for, a variety of recreational activities;
				(4)the State of
			 Alaska, acting under the Act of July 7, 1958 (commonly known as the
			 Alaska Statehood Act) (48 U.S.C. note prec. 21; Public Law
			 85–508), has selected land in the Salmon Lake area under section 6(b) of that
			 Act (72 Stat. 340);
				(5)the Bering Straits
			 Native Corporation, an Alaska Native Regional Corporation formed under the
			 Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), has selected land
			 in the Salmon Lake area under section 14(h)(8) of that Act (43 U.S.C.
			 1613(h)(8));
				(6)the Bering Straits
			 Native Corporation and the State of Alaska have conflicting selections to
			 certain land in the Salmon Lake area;
				(7)the Secretary of
			 the Interior, the State, and the Bering Straits Native Corporation have
			 concluded that it is in the interest of those parties—
					(A)to protect and
			 preserve the historical, cultural, and natural resources of the Salmon Lake
			 area;
					(B)to equitably
			 resolve, without further administrative appeals or litigation, the conflicting
			 land selections made—
						(i)by
			 the State under the Act of July 7, 1958 (commonly known as the Alaska
			 Statehood Act) (48 U.S.C. note prec. 21; Public Law 85–508); and
						(ii)by
			 the Bering Straits Native Corporation in the Salmon Lake area under section
			 14(h)(8) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(8));
			 and
						(C)to provide
			 simultaneously for—
						(i)continued public
			 ownership, management, use, and access to certain land in the Salmon Lake
			 area;
						(ii)conveyance to the
			 State of certain land in the Salmon Lake area in partial satisfaction of the
			 entitlement of the State under section 6(a) of the Act of July 7, 1958 (48
			 U.S.C. note prec. 21; Public Law 85–508); and
						(iii)conveyance to
			 the Bering Straits Native Corporation of certain land in the Salmon Lake area
			 and other areas of the Bering Straits Region in partial satisfaction of the
			 land allocation of the Corporation under section 14(h)(8) of the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1613(h)(8)); and
						(8)legislation is required to ratify the
			 agreement among the Secretary of the Interior, the State, and the Bering
			 Straits Native Corporation to resolve the conflicting land selections made by
			 the State and the Bering Straits Native Corporation.
				(b)PurposeThe
			 purpose of this Act is to ratify the Salmon Lake Area Land Ownership and
			 Consolidation Agreement entered into by the Secretary, the State of Alaska, and
			 the Bering Straits Native Corporation.
			3.DefinitionsIn this Act:
			(1)AgreementThe
			 term Agreement means the document—
				(A)entitled
			 Salmon Lake Area Land Ownership and Consolidation
			 Agreement;
				(B)executed by the
			 Secretary, the State, and the Bering Straits Native Corporation on July 18,
			 2007; and
				(C)on file
			 with—
					(i)the
			 Department of the Interior;
					(ii)the Committee on
			 Energy and Natural Resources of the Senate; and
					(iii)the Committee
			 on Natural Resources of the House of Representatives.
					(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)StateThe
			 term State means the State of Alaska.
			4.Ratification of
			 Agreement
			(a)Ratification
				(1)In
			 generalCongress approves, ratifies, and incorporates by
			 reference the Agreement.
				(2)ConflictSubject
			 to valid existing rights, if any term of the Agreement conflicts with any other
			 provision of law, the terms of the Agreement shall control.
				(b)AuthorizationThe
			 Secretary may carry out all actions permitted or required under the
			 Agreement.
			
